DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 02/02/2021.
Claims 1, 6-8, 11-13  and 18-19 have been amended.  Overall, claims 1-19 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 02/02/2021.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claims 1, 8 and 13 are indefinite because insufficient structure or structural relationships are recited to support the statements that “a valve assembly configured to vary a location at which the compression mechanism compresses the working fluid, the valve assembly configured to move between a first position and a second position to modify a suction location of the screw compressor, wherein the valve assembly in the first position is disposed so that compression by the compression mechanism is delayed than when the valve assembly is in the second position, and the valve assembly in the first position is disposed such that the screw compressor has a lower volume ratio than when the valve assembly is in the second position” and  “moving a valve assembly to modify a location of a suction port of the screw compressor in response to the discharge pressure of the screw compressor as determined, wherein at a higher discharge pressure a suction port is disposed so that compression begins sooner than at a lower discharge pressure”.   In other words, it is unclear how a valve assembly 100, 150, 200 moves from a first position to a second position and vice versa.
	- Regarding claims 1 and 13, the term “first position” and “second position” render the claim indefinite because there is no reference frame for “first position” and “second position” with respect to an end surface of the discharge port of the screw compressor.
	- Regarding claims 1, 8 and 11-13, the term “lower volume ratio”, “lower discharge pressure”, “higher discharge pressure” are relative terms which render the claims indefinite. The terms "lower" and "higher" are not defined by the claim, the specification does not provide a lower volume ratio” recited in claims 1 and 12-13 stands alone, so no such interpretation is possible. Claims 8 and 11 where both limitations “lower discharge pressure” and “higher discharge pressure” are recited, the terms have interpreted in relation to each other. Appropriate clarification and correction is required. 
	- Claim 8, the limitation “determining a discharge pressure of the screw compressor” renders the claim indefinite because it is unclear how or by which way is the discharge pressure to be determined and become a parameter(s)/input(s) for modifying a location of a suction port of the screw compressor. Accordingly, the applicants should clarify/define a(n)way /feature/element determining a discharge pressure of a screw compressor.
The claims not specifically mentioned are rejected since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-19 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (Yoshimura) (Patent Number 5,135,374).   
	Regarding claim 1, as shown in Figs. 1-5, Yoshimura discloses a screw compressor, comprising: a suction inlet 1 that receives a working fluid to be compressed; a compression mechanism (5 - see col. 4, lines 4-29) fluidly connected to the suction inlet 1 that compresses the working fluid; a discharge outlet 2 fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism; and a valve assembly  12 configured to vary a location at which the compression mechanism compresses the working fluid, the valve assembly 12 configured to move between a first position and a second position (see col. 4, lines 68 to col. 5, lines 1-22 and Figs. 1-2) to modify a suction location of the screw compressor, wherein the valve assembly 12 in the first position is disposed so that compression by the compression mechanism is delayed than when the valve assembly 12 is in the second position, and the valve assembly 12 in the first position is disposed such that the screw compressor has a lower volume ratio than when the valve assembly is in the second position (see col. 5, lines 1-55 and Figs. 1-5). 
	Note that “configured to vary a location at which the compression mechanism compressed the working fluid, the valve assembly configured to move between a first position and a second position to modify a suction location of the screw compressor” is considered functional language. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus. Since Yoshimura is capable of controlling the inlet volume of gas to the compression chamber or the output of the compressor in response to variable conditions using the siding valve, the prior art meets the functional limitation. Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). (See MPEP 2114)).  
	Regarding claim 2, Yoshimura discloses wherein the location at which the compression mechanism 5 receives the working fluid is variable for an axial suction port.    
	Regarding claim 3 Yoshimura discloses wherein the valve assembly 12 is a slide piston assembly 15 (see Figs. 1-2 and 4) configured to move in a direction that is parallel to a longitudinal axis of the compression mechanism 5.   
	Regarding claim 7, Yoshimura discloses wherein the valve assembly 12 is configured to actuate between the first position and the second positon based on a discharge pressure of the screw compressor.     
	Regarding claim 8, Yoshimura discloses method of modifying a volume ratio of a screw compressor, comprising: determining a discharge pressure (see col. 4, lines 60-68 to col. 5, lines 1-55) of the screw compressor; and moving a valve assembly 12 to modify a location of a suction port of the screw compressor in response to the discharge pressure of the screw compressor as determined, wherein at a higher discharge pressure a suction port 1 is disposed so that compression begins sooner than at a lower discharge pressure.     
	Regarding claim 9, Yoshimura discloses wherein modifying the location of the suction port 1includes modifying an axial suction port.   
	Regarding claim 11, Yoshimura discloses wherein moving the valve assembly includes actuating the valve assembly 12 between a first position and a second position, wherein at the higher discharge pressure, the valve assembly 12 is actuated to the second position.    
	Regarding claim 12, Yoshimura discloses wherein in the first position, the screw compressor has a lower volume ratio than in the second position.
Regarding claims 8-9 and 11-12, Yoshimura teaches a screw compressor having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ136 (Fed. Cir. 1986). See MPEP 2112.02.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Kopko et al. (Kopko) (Publication Number 20130216414).
	Regarding claim 4, Yoshimura discloses the invention as recited above; however, Yoshimura fails to disclose the valve assembly configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism.
	As shown in Figs. 6-8, Kopko teaches wherein the valve assembly (19 - see page 4, para. [0046]) is configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism (not numbered; however, clearly seen in Fig. 9); wherein the valve assembly 90 is configured to adjust a location of a radial suction port (claims 5 and 10); further comprising an electric motor 50 with a variable frequency drive (claim 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the valve assembly with respect to the longitudinal axis of the compression mechanism, as taught by Kopko in the Yoshimura apparatus, since the use thereof would have improved compressor efficiency at low condenser pressures and improved part load efficiency by equalizing the exiting pressure of the compressor with the measured discharge pressure.	
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention,  to have the valve assembly configured to adjust a location of a radial suction port (claims 5 and 10), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

s 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of in view of Moilanen (Patent Number 5,832,737). 
	Regarding claim 13, Yoshimura discloses a refrigerant circuit, comprising: wherein the compressor  includes: a suction inlet 1 that receives a working fluid to be compressed; a compression mechanism 5 (see col. 4, lines 4-29) fluidly connected to the suction inlet 1 that compresses the working fluid; a discharge outlet 2 fluidly connected to the compression mechanism 5 that outputs the working fluid following compression by the compression mechanism; and a valve assembly 12 configured to vary a location at which the compression mechanism compresses the working fluid, the valve assembly configured to move between a first position and a second position (see col. 4,lines 68 to col. 5, lines 1-22 and see Figs. 1-2) to modify a suction location of the screw compressor, wherein the valve assembly 12 in the first position is disposed so that compression by the compression mechanism 5 is delayed than when the valve assembly 12 is in the second position, and the valve assembly 12 in the first position is disposed such that the screw compressor has a lower volume ratio than when the valve assembly is in the second position (see col. 5, lines 1-55 and Figs. 1-5).  However, Yoshimura fails to disclose a refrigerant circuit having a condenser, an expansion device, and an evaporator fluidly connected. 
	Moilanen further teaches what is well known in the art that a refrigerant circuit comprising: 
a compressor 12, a condenser 16, an expansion device 18, arid an evaporator 20  fluid connected. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of the any one of Yoshimura apparatus with the refrigerant circuit having a compressor, a condenser, an expansion device, and an evaporator fluidly connected.

	Regarding claim 15, Yoshimura discloses wherein the valve assembly 12 is a slide piston assembly configured to move in a direction that is parallel to a longitudinal axis of the compression mechanism 5 (see Figs.1 and 4).     
	Regarding claim 19, Yoshimura discloses wherein the valve assembly 12 is configured to actuate between the first position and the second positon based on a discharge pressure of the screw compressor (see col. 5, lines 1-55 and Figs. 1-2 and 4).
6.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of in view of Moilanen as applied to claim 13 above, and further in view of Kopko et al. (Kopko) (Publication Number 20130216414).
	Regarding claim 16, Yoshimura discloses the invention as recited above; however, Yoshimura fails to disclose the valve assembly configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism.
	As shown in Figs. 6-8, Kopko teaches wherein the valve assembly (90 - see page 4, para. [0046]) is configured to move in a direction that is perpendicular to a longitudinal axis of the compression mechanism (not numbered; however, clearly seen in Fig. 9); wherein the valve assembly 90 is configured to adjust a location of a radial suction port (claim 17); the compressor further comprising an electric motor 50 with a variable frequency drive (claim 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the valve assembly with respect to the longitudinal axis of the compression mechanism, as taught by Kopko in the Yoshimura apparatus, since the use thereof would have improved compressor efficiency at low condenser pressures and improved part 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention,  to have the valve assembly configured to adjust a location of a radial suction port (claim 17), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Response to Arguments
7.	The Amendment file on 02/02/2021 bring in new 35 USC 112(b) issues as discussed in the Claim Rejection section.   
8.	Applicant's arguments filed on 02/02/2021 with respect to claims 8-12 have been fully considered but they are not persuasive.    
	- The applicants assert “determining a discharge pressure of the screw compressor in claim 8 is not unclear simply based on the fact that there might be multiple ways of determining a discharge pressure of a screw compressor” (see Remarks section, page 6, 6th paragraph).  The examiner disagrees because which one of the way of the multiple ways determines a discharge pressure of a screw compressor; therefore, the claim does not clearly set forth themetes and bounds of the patent protection desired, the scope of the claim isunascertainable.  The applicants should clarify/define the way /element/feature determining a discharge pressure of a screw compressor.
	- The applicants also assert “one of skill in the art would understand how to determine a discharge pressure of a screw compressor” (see Remarks section, page 6, 7th paragraph). The examiner disagrees because a person having skill in the art is able to understand from the .   
9.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746